Citation Nr: 1210302	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertensive vascular disease, as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA or stroke), as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO obtained a medical opinion in November 2006 and the doctor noted that we do not have complete information on the Veteran's stroke.  The RO asked the Veteran for a release for his private medical records and he responded that he had given copies to the VA Medical Center (VAMC).  Indeed, VA primary care records from January 2005 confirm the Veteran did bring some notes from his private physician.  However, copies of these notes are not in the claims folder.  Moreover, to insure completeness, the RO should again request releases from the Veteran so that the RO can get complete records directly from his care providers.  

The January 2005 VA clinical note indicates that the Veteran was 56 years old and that he retired from construction labor in 2001.   This raises the possibility that there are Social Security Administration (SSA) records.  The law requires VA to obtain any relevant records held by other Federal agencies.  38 U.S.C.A. § 5103A (West 2002).  Consequently, an attempt should be made to obtain any SSA records.  

In November 2005, a VA neurologist expressed the opinion that the Veteran was a diabetic, which could contribute to the development of a stroke.  A scan in June 2005 revealed some plaque in both external carotid arteries.  The November 2006 VA examination concluded with a comment that the risk factors for atherosclerosis include diabetes mellitus, hypertension, and others.  It was commented that the medical literature did not have any percentage figures for the contribution of each risk factor.  It is useful to know the percent of involvement of both service-connected and non-service-connected disabilities.  See 38 C.F.R. §§ 3.322, 4.22 (2011).  However, it is not necessary.  The United States Court of Appeals for Veterans Claims (Court) has held that service-connection can be granted for any additional impairment due to a service-connected disability.  The service-connected disability need not be the entire cause or even the main cause of the additional disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, we need an opinion as to the likelihood that the service-connected diabetes mellitus contributed to cause the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to complete releases for all private doctors and facilities which have treated him for his diabetes mellitus, hypertension, and stroke.  Thereafter, the agency of original jurisdiction (AOJ) should obtain complete copies of all records identified by the Veteran.  

The Veteran is reminded that without his cooperation, VA cannot assist him in the development of evidence to support his claim.  

2.  The AOJ should request a complete copy of the Veteran's medical records from SSA.  

3.  The AOJ should ask the VAMC for:
a.  A complete copy of all of the Veteran's private medical records in its possession; and, 
b.  A complete copy of all VA clinical records since March 2008.  

4.  After the above records have been obtained or it has been determined that they are not available, the Veteran should be scheduled for a cardiovascular examination.  The examiner should express opinions as to whether it is at least as likely as not that the service-connected diabetes mellitus contributed to the Veteran's hypertension and stroke.  If the examiner is of the opinion that the service-connected disability contributed to cause other disabilities, he should offer an opinion as to the extent of the contribution or state that he cannot do so.  A complete explanation for the opinion is needed.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

5.  Thereafter, the AOJ should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


